                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CODY FUGETT,

                         Plaintiff,                                    8:21CV125

        vs.
                                                                         ORDER
DOUGLAS COUNTY, NEBRASKA, and
WELLPATH, LLC, f/k/a CORRECT CARE
SOLUTIONS, d/b/a CCS NEBRASKA
MEDICAL SERVICES, PC,

                         Defendants.

       Upon review of the parties’ Rule 26(f) Meeting Report, (Filing No. 21) and after conferring
with counsel for the parties,

       IT IS ORDERED:

              1)   The deadline for filing motions to resolve jurisdiction, venue and/or sovereign
                   immunity is June 7, 2021.

              2)   A status conference to discuss case progression and the parties’ interest in
                   settlement will be held with the undersigned magistrate judge on June 21, 2021,
                   at 10:00 a.m. by telephone. Counsel shall use the conferencing instructions
                   assigned to this case to participate in the conference.

       Dated this 24th day of May, 2021.
                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
